Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant amendment received on 08/08/2022:
Amendments of Claims 1, 13 and 17 are acknowledged.

Claim Objections
Claims 8, 9, 12 and 14 are objected to because of the following informalities:  The Claims mention a “movable portion” that lacks antecedent basis and the Examiner considers corresponds to the claimed “movable element”.
Claims 13 and 14 make reference to a “sliding groove”, but the claims seem to be disclosing different “sliding grooves”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 to 5, 6 to 11 and 13 to 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schnettler (US 3511321).
Regarding Claims 1, 2, 3, and 15 to 19:
Schnettler discloses an impact drill, comprising: 
an output shaft capable of rotating around a first axis and moving along the first axis (Figure 1, spindle 28); 
a housing comprising an accommodating portion for accommodating at least a part of the output shaft (Figure 1, Housing includes at least gear case 12, and sleeve 39); 
a first impact block fixedly connected to the output shaft; a second impact block arranged in the housing; an elastic member configured to have an elastic force that makes the first impact block and the second impact block separate from each other (Figure 1, Ratchet 40 is fixed to the spindle, ratchet 38 is fixed and spring 42 keeps them separate, both have toothed surfaces facing each other and engage to provide impacts); 
a stopping element sleeved on the output shaft, a front end of the stopping element abuts a bearing connected to the output shaft for selectively stopping the output shaft from moving backward along the first axis and arranged in the accommodation portion (Figure 1, Column 3, lines 8 to 25, Spacer 48. When it is desired to drill without hammering a shift spacer 48 mounted within the sleeve 39 is locked in place in the axial position shown by halls 50 which engage a groove 52 in spacer 48…When the shift spacer is locked the thrust from the tool to a bit in the chuck is transmitted by a needle thrust bearing 62 between the forward face of the shift spacer 48 and the rear face of thrust spacer 64 fixed to the spindle 28; note that the position in reference to the shaft of spacer 48 and the stopping element 350 of the claimed invention as seen on Figures 5 and 6 is about the same, so the spacer can surely be considered “sleeved to the output shaft”); and 
a movable element mounted on the housing; wherein the housing is formed with a through hole for accommodating at least a part of the movable element, the through hole passes through the housing in a first line (Figure 1, balls 50 will be considered the “movable element”, Sleeve 39 includes not numbered openings so allow displacement of the balls through them along what can be considered a “first line”), 
the movable element is capable of moving to a first position and a second position along the first line, when the movable element moves to the first position along the first line, the movable element abuts against a rear end of the stopping element to prevent the output shaft from moving backward, and, when the movable element moves to the second position along the first line, the movable element disengages with the stopping element to allow the output shaft to move backward (Figure 1 shows the balls 50 disengaged allowing the spindle to move backwards; when sleeve 54 is displaced distally the balls engage groove 52 at the rear end of Sleeve 48 and the backwards movement of the spindle is prevented, the balls move on a “line” in a radial direction perpendicular to the shaft axis).  
 
Regarding Claims 4 and 20:
Schnettler discloses that the movable element comprises a main body disposed in the through hole and the main body extends along the first line (Figure 1, balls 50 is disposed on the not numbered hole, has a “main body” and extends along the “first line”.  

Regarding Claim 6:
Schnettler discloses that the movable element further comprises a head portion arranged at one end of the main body, the head portion is disposed outside the accommodating portion, and the main body can be inserted into an inner side of the accommodating portion along the first line (Figure 1, ball 50 is to be inserted into the groove 52, which is inside the “accommodation portion” while the opposite side, that can be considered the “head portion” would be “outside” the “accommodation portion”).

Regarding Claim 7:
Schnettler discloses that the moving element is a pin extending along the first line (Using the definition of “pin” of Merriam Webster, a pin is a piece of solid material (such as wood or metal) used especially for fastening things together or as a support by which one thing may be suspended from another, so the balls 50 can be considered “pins”).

Regarding Claim 8:
Schnettler discloses that an area of a cross-section of the movable portion in a plane perpendicular to the first line is substantially equal to an area of a cross-section of the through hole in the plane (Figure 1, the cross section of the not numbered hole on sleeve 39 is substantially equal to the section of the middle of balls 50).  

Regarding Claims 9 and 10:
Schnettler discloses that the impact drill further comprises a switching assembly for driving the movable portion to move from the second position to the first position, wherein the switching assembly is located outside the accommodating portion (Figure 1, Sleeve 54, outside the housing, will be considered the “switching assembly).  

Regarding Claim 11:
Schnettler discloses wherein the through hole is provided on the accommodating portion (Figure 1, the not numbered hole on sleeve 39, can be considered on the accommodation portion).

Regarding Claim 13:
Schnettler discloses a limiting element fixedly arranged in the housing, the limiting element provided with a sliding groove extending along a direction parallel to the first axis, the stopping element provided with a protrusion that cooperates with the sliding groove such that the limiting element limits the rotation of the stopping element about the first axis. (Figure 1, Sleeves 39 and 54 will be considered the “limiting element”, sleeve 39 is fixed to the housing, includes not numbered openings which can be considered “a sliding groove extending along a direction parallel to the first axis” for the balls 50 to slide into spacer 48 and the top ends of spacer 48 forming the groove 52 can be considered protrusions collaborating with the sliding groove. Once the balls 50 are inserted the limiting element it is locked in position, rotation of spacer 48 is prevented. Also grooves 56 on sleeve 54 could have been considered a “sliding groove”).

Regarding Claim 14:
Schnettler discloses that the stopping element further comprises a protrusion for interacting with the movable portion, the stopping element is provided with a sliding groove for accepting the protrusion, and the protrusion can slide along the sliding groove (Figure 1, the bottom of ball 50 can be considered a “protrusion” which slides on groove 52).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schnettler (US 3511321) in view of Homen (US 2223727). 
Regarding Claims 5 and 12:
As discussed above for claims 1 and 4, Schnettler discloses the invention as claimed.
Schnettler does not disclose that the main body of the movable element is a cylinder, the movable element of Schnettler is a sphere. 
Homen discloses a similar impact tool with an output shaft, first and second impact blocks, an elastic element for stopping the output shaft and a movable element mounted on the housing; wherein the housing is formed with a through hole for accommodating at least a part of the movable element, the through hole passes through the housing in a first line to prevent rearward movement of the shaft by locking the stopping element (Figure 1, driven member 12 would be considered the “stopping element”, sliding pin 30 will be considered the “movable element”, going through an unnumbered hole); the movable element is capable of moving to a first position and a second position along the first line allowing or restricting the backward movement of the output shaft. The impact drill further comprises a spring sleeved on the movable portion and the spring is adapted to reserve an elastic force for pushing the movable portion to the second position (Figure 1, sliding pin 30 includes a spring sleeved for pushing the pin towards a groove on the stopping element).  
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Schnettler the teachings of Home and replace the balls of Schnettler for the spring biased pin of Home as a well-known alternative way to lock in place or release the stopping element to obtain a hammering mode on the impact tool.
Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive. 
The Applicant argues that “Schnettler does not disclose a movable element which interacts with a stopping element to prevent the output shaft from moving backwards as claimed” and that according to Figure 1 of Schnettler the spacer 48 is configured to support the front end of the ratchet 40. Thus, when the ball 50 is out of the groove 52 and the spacer 48 abuts the front end of the ratchet 40, the ratchet 40 prevents forward movement of the output shaft 28. 
The Examiner has to disagree with this argument. On Column 2, lines 65 to Column 3 line 5 Schnettler describes the operation of the impact tool during hammering; basically, when the operator presses the tool toward the work this spring will compress and the fixed ratchet 38 will engage rotating ratchet 40 which is fixed to the spindle 28; ratchet spring 42 surely biases the spindle 28 and rotating ratchet 40 forwardly to separate the ratchets. Note that spacer 48 has no function during hammering and is shown as “loose” between ratchet 40 and bearing 62.
On Column 3, lines 7 to 15 the drilling without hammering is disclosed; basically, when the balls 50 are inserted into grooves 52 by sliding a shift collar 54 forwardly (to the right as shown). The sides of an internal groove 56 in such shift collar will cam such balls into locking position…When the shift spacer is locked the thrust from the tool to a bit in the chuck is transmitted by a needle thrust bearing 62 between the forward face of the shift spacer 48 and the rear face of thrust spacer 64 fixed to the spindle 28. 
So, the movable elements, in this case balls 50, interact with the stopping element, in this case spacer 48, to prevent the output shaft from moving backwards and avoid contact of the ratchets 38 and 40 resulting in a drilling without hammering operation. Surely the spring 42 pushes the spindle “forwardly”, but both the ratchet 40 and the spacer 64 are fixed to the spindle 48 and do not really prevent forward movement of the output shaft 28 and the Examiner do not understand the relevance of it since the spacer 48 is the one preventing the backwards movement and the ratchets are separated during the drilling without hammering operation.
Some arguments seem to be directed to not claimed characteristics of the stopping element regarding the movable element, making reference to Figure 3 and better describing the operation of them. Maybe bringing those arguments to the claims would result on a more favorable outcome.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731